In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
         ___________________________
              No. 02-19-00276-CV
         ___________________________

IN RE ANTERO RESOURCES CORPORATION, Relator




                Original Proceeding
          Trial Court No. 141-290089-17


        Before Birdwell, Kerr, and Bassel, JJ.
        Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      Relator Antero Resources Corporation has filed an “Unopposed Motion to

Dismiss Petition for Writ of Mandamus.” We grant the motion, dismiss relator’s

petition for writ of mandamus, and lift our stay order of July 29, 2019, which will have

no further effect.

                                                      Per Curiam

Delivered: August 1, 2019




                                           2